Attorney’s Docket Number: 2269-15451 (2020-0494.00)
Filing Date: 08/11/2020
Claimed Foreign Priority Date: none 
Applicants: Gupta et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment                                                    filed under AFCP2.0 on 04/04/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Acknowledgment
The After-Final Amendment filed on 04/04/2022, responding to the Office action mailed on 02/09/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 27 and 35. Accordingly, pending in this application are claims 1, 3, 5-26, 28-30, 32-34, and 36.
 
Response to Amendment

Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, previously set forth in the Final Office action mailed on 02/09/2022. Accordingly, all claim rejections are hereby withdrawn, and the instant application is in condition for Allowance.

Allowable Subject Matter


Claims 1, 3, 5-26, 28-30, 32-34, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a method of forming an apparatus, comprising: forming openings vertically extending between each of the dielectric structures, the conductive lines, and the interconnect structures in a single material removal process within a single chamber of a material removal device to form air gaps between neighboring conductive lines, the air gaps laterally adjacent to the conductive lines, with a portion of the air gaps extending above a plane of an upper surface of the laterally adjacent conductive lines and a portion of the air gaps extending below a plane of a lower surface of the laterally adjacent conductive lines.
Regarding claim 9, the prior art of record fails to disclose or suggest an apparatus, comprising: air gaps between laterally neighboring conductive lines, the air gaps vertically aligned with a portion of the conductive plug structures and laterally adjacent to the conductive lines, with an upper portion of the air gaps extending laterally adjacent to the dielectric structures and a lower portion of the air gaps extending laterally adjacent to segments of the isolation material.
Regarding claim 16, the prior art of record fails to disclose or suggest a method of forming a memory device, comprising: forming additional openings vertically extending at least partially through the stack by removing portions of the substantially continuous portion of the conductive material to form conductive lines; and forming a dielectric material adjacent to the electrically insulative material to form air gaps within the additional openings, the air gaps intervening between laterally neighboring conductive lines and in vertical alignment with a portion of the contact structures, and the air gaps between portions of the electrically insulative material overlying the conductive lines.
Regarding claim 24, the prior art of record fails to disclose or suggest a memory device, comprising: air gaps extending vertically between laterally neighboring dielectric structures, data lines, and interconnect structures, the air gaps vertically aligned with a portion of the contact structures, wherein a width of the data lines in the first horizontal direction is relatively less than a width of the air gaps in the first horizontal direction.
Regarding claim 30, the prior art of record fails to disclose or suggest an electronic system, comprising: air gaps separating horizontally neighboring conductive lines and in direct vertical alignment with at least a portion of the contact structures, wherein a ratio of a width of the conductive lines to a width of the air gaps is less than 1.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose memory devices with bitlines having air gaps arranged therebetween, and having some features and/or process steps similar to the instant inventions. However, the references fail to show arrangements of features and/or sequences of process steps as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814